Citation Nr: 1733118	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-28 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for residuals of a septal deviation with history of septoplasty.

4.  Entitlement to service connection for an acquired psychiatric disability to include major depressive disorder, to include as secondary to knee, spine, and right wrist disabilities.  

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right wrist disability.

8.  Entitlement to service connection for a dental disability for VA compensation purposes.


REPRESENTATION


Appellant represented by:	Ralph J. Bratch, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The appellant served in the Army Reserves from November 1990 to March 1996 and with the Army National Guard from March 1996 to May 1997.  He had periods of active duty for training (ACDUTRA) from November 1990 to January 1991, from June to August 1992, and from January to April 1997.  The appellant then served on active duty from January 1998 to April 2004; however, his character of discharge for that period was determined to be a bar to VA benefits.  See June 25, 2008, RO Administrative Decision. 

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded by the Board in November 2013.  

In July 2013, the appellant presented sworn testimony during a videoconference hearing which was chaired by a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing has been associated with the appellant's electronic VA claims file (contained under the "Legacy Content Manager Documents" Tab). 

In August 2016, the appellant was notified that the VLJ who presided at his hearing had retired and of his right to attend a hearing before another VLJ who would participate in his decision as provided by 38 U.S.C.A. § 7107(c) (West 2015); 38 C.F.R. § 20.707 (2016).  This letter informed the appellant that if he did not respond to this letter within 30 days, it would be presumed that he did not desire another hearing before a VLJ.  As neither the appellant nor his attorney have responded to the August 2016 letter expressing a desire to attend another hearing before another VLJ, the undersigned will proceed as if the appellant does not desire another hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As an initial matter, the undersigned notes that the appellant's attorney submitted additional evidence in support of his appeal in July 2017 that was not considered in the December 2015 Supplemental Statement of the Case (SSOC) issued after the completion of the November 2013 remand.  As the appellant's substantive appeal was received in August 2012, the appellant's attorney was incorrect in stating in his July 2017 brief that a waiver of AOJ consideration of this evidence was not necessary under a recently enacted law.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless a claimant or his/her representative requests in writing that the AOJ initially review such evidence).  Therefore, and as the July 2017 brief does not, nor does any other document, reflect a specific waiver of AOJ consideration of this evidence by the appellant, initial review of this evidence by the AOJ is required under 38 C.F.R. § 20.1304(c) (2016).  

While the development with respect to efforts to obtain additional service department, VA, and Social Security department records requested in the November 2013 remand has been completed, the appellant's attorney now requests VA examinations addressing the claims for service connection for thoracic and lumbar spine, septal deviation, knee, and dental disabilities.  See July 10, 2017, Brief from the appellant's attorney.  First with regard to the necessity of VA examinations addressing the claims for thoracic and lumbar spine disabilities, the appellant's attorney referenced the appellant's testimony at the July 2013 hearing as to having back pain during military training and lifting and jumping therein, with continuing thoracic spine pain thereafter.  With respect to a deviated septum disability, reference was made to the appellant's testimony describing problems with his sinuses in the early 1990s, surgery to correct these problems at a military hospital, and continual problems with sinuses thereafter.  

As for knee disorders, the appellant's attorney asserted that a VA examination was necessary to determine whether equipment the appellant used during military training caused such disability.  In this regard, the appellant testified at his June 2013 hearing that he sustained knee problems coincident with jumping from Army personnel vehicles during his Army Reserve service, and that he has had continual knee problems from service to the present time.  See July 9, 2013, Hearing Transcript, (T.) Pages 11-12.  With respect to a dental disability, the appellant's attorney referenced (as confirmed by review of the record by the undersigned) service treatment records dated in June and July 1992 reflecting teeth sensitivity and the appellant's complaints of continuing problems with his teeth thereafter.  

In short, and notwithstanding the service treatment reports from qualifying service not being reflective of each disability at issue, after reviewing the evidence of record with consideration of the competent and, presumed for the purposes of this document, credible, lay assertions of relevant symptomatology from qualifying service to the present time, the undersigned concludes that the examinations requested by the appellant's attorney are necessary to fulfill the duty to assist the appellant.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

As for a psychiatric disability, while the appellant's attorney argued in his July 2017 brief that service connection for such disability should be granted because the appellant was first treated for depression during qualifying military service in the early 1990s, such treatment is not documented.  However, given the assertions of continuing psychiatric problems since qualifying since service and contentions that knee, spine, and right wrist conditions have aggravated the appellant's psychiatric problems in the July 2017 brief and testimony to the undersigned (T., Page 18), the Board finds that a VA examination addressing the appellant's claim for service connection for a psychiatric disorder is necessary to fulfill the duty to assist.  McLendon, supra.   

Finally with respect to a right wrist disability, the appellant's attorney presented no argument with respect to this matter in his July 2017 brief.  An August 1995 private treatment record reflects a right wrist fracture in July 1995, which does not appear to have occurred during a period of ACDUTRA.  However, the appellant testified that he originally injured his right wrist while falling from a military vehicle during an Army Reserves drill, and that he has had continuing right wrist problems since that time.  T., Pages 13-14.  As such, the undersigned finds that a VA examination that includes an opinion as to whether any current right wrist disability is etiologically related to a period of qualifying service that reflects consideration of the lay assertions of right wrist pain from such service to the present time is necessary to fulfill the duty to assist.  Dalton, McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for VA examinations to address the claims for service connection on appeal.  The electronic record must be available for review by each examiner.  Based on a review of the record and examination of the appellant, each examiner should provide opinions as to whether is as likely as not (a 50% or higher degree of probability) that:

(1) The appellant has a current thoracic spine or lumbar spine disability, residuals of a septal deviation, psychiatric disability, or right or left knee disability that is causally related to the Appellant's qualifying periods service; that is, not his active duty from January 1998 to April 2004.  The rationale for each opinion offered should be provided, and a negative opinion should not be based solely on the lack of relevant symptomatology or pathology during a period of qualifying service and should reflect consideration of the lay assertions presented by and on behalf of the appellant.

(2) The appellant has a current psychiatric disability that is etiologically related to knee, spine, or right wrist disabilities, to include by way of aggravation. The rationale for the opinion offered should be provided, with consideration of the lay assertions presented by and on behalf of the appellant.

(3) The appellant has any of the dental or oral manifestations listed at 38 C.F.R. § 4.150 (2016) that had its clinical onset in a period of qualifying service or otherwise is due to an injury or other event or incident of qualifying service; that is not his active duty from January 1998 to April 2004.  A complete rationale for all opinions expressed should be provided.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his attorney should be provided with an SSOC that reflects consideration of all the evidence received since the December 2015 SSOC and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


